Citation Nr: 1443144	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 26, 2013, and in excess of a 50 percent rating beginning on that date.  

(The issue of service connection for sleep apnea is addressed in a separate Board decision).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1983 to January 1984, February 2003 to September 2003, and May 2005 to August 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that granted service connection for PTSD and assigned a 30 percent rating.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in July 2012.  A copy of the transcript is of record.  The Veteran also testified at a July 2014 hearing before a different Veterans Law Judge, but only with regard to the claim noted in the parenthetical reference on the title page.  Separate Board decisions are being issued pursuant to Board policy that mandates such decisions in these circumstances.  See BVA Directive 8430, Decision Preparation and Processing: Policies and Responsibility Assignments (Transmittal Sheet, May 17, 1999), § 14(a)(9)(b) ("if more than one Board member conducts a hearing in a given case, each hearing on different issues, separate decisions will be required").

The Board remanded this matter for additional development of the record in October 2012.  All indicated development has been completed and the matter is ready to be decided on the merits.  

In an April 2014 rating decision, the RO increased the evaluation for PTSD from 30 to 50 percent disabling, effective August 26, 2013.  Since the rating for PTSD remains less than the maximum available schedular benefit, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional VA treatment records are located in the Virtual VA electronic claims file.  


FINDING OF FACT

For the entire period on appeal, the symptoms of the Veteran's PTSD have most nearly approximated deficiencies in most areas, such as work, family relations, and mood; total occupational and social impairment is not demonstrated. 


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).
	
This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for PTSD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). In addition, all identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board remanded this matter in October 2012 to associate with the claims file any outstanding treatment records and provide a current VA examination.  As all indicated development has been completed, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, during the Board hearing, the undersigned discussed the severity of the Veteran's PTSD and elicited information with regard to his claim.  These actions supplemented VA's compliance with VCAA and complied with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained and the claim is ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  

The Veteran seeks an increased evaluation for PTSD, currently evaluated as 30 percent disabling prior to August 26, 2013, and 50 percent disabling from that date.  
The Veteran submitted a statement and endorsed difficulty acclimating after he returned from service.  He indicated that he began to withdraw socially, became irritated more quickly at work, and developed problems at home.  He explained that he began to drink heavily which caused him to seek treatment in August 2007.  

The Veteran's treatment records from the Vet Center in August 2007 showed moderate to severe symptomatology.  The Veteran endorsed anxiety attacks, hallucinations and delusions, and suicidal and homicidal thoughts with no plan or intent.  It was also noted that the Veteran appeared neat, he was of above average intelligence, he was oriented to time, place, and person, and his judgment was fair.  It was, however, reported that the Veteran's manner was suspicious, his speech was rapid and pressured, his affect was flat and blunted, his memory function was impaired, and his motor activity was tense.  

The VA treatment records revealed symptoms such as irritability, sleep impairment, and nightmares.  The Veteran also endorsed a lack of empathy for others and detachment from friends.  The Veteran was routinely reported to be neatly groomed, he made adequate eye contact, had non-pressured speech, normal psychomotor status, linear and non-delusional thinking, no suicidal or homicidal thoughts, and unimpaired judgment and impulse control.  His GAF scores ranged from 48-60 which were indicative of symptoms ranging from mild to severe.  

On VA examination in May 2008, the examiner reported that the Veteran's affect was mildly restricted, his mood appeared dysphoric, there was no impairment of thought processing or communication, nor were there any delusions of hallucinations.  The Veteran's eye contact and behavior were appropriate and he denied any suicidal or homicidal thinking.  He was oriented and indicated that there was no significant memory impairment nor obsessive behavior.  

The examiner further reported that the Veteran had continued functioning in the work place as he had been employed as a captain at a correctional facility for over 20 years, though coworkers noted that he was more irritable and they were concerned about him.  He also reported some changes in his relationship with his wife of over 20 years related to his increased irritably and him being more withdrawn.  He got along well with his two sons, but reported some reduced social interests and activities.  

The Veteran described that he continued to be distressed by his PTSD related dysphoria and anxiety, nightmares, and memories.  He also endorsed that he had some mild impulse control related to his anger and irritability, to include yelling, shouting, cursing, and throwing things.  

The examiner rendered a GAF score of 55, indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran submitted three buddy statements in January 2010 from his friends and co-workers.  The buddy statements described the Veteran as being able to retain his capacity to make complex decisions, but found that he suffered from decreased motivation and mood.  The statements indicated that the Veteran's PTSD had negatively impacted his job performance and socializing to the extent that the Veteran had reduced reliability.  

The Vet Center treatment records from January and October 2010 also contained a summary of the Veteran's symptoms, to include excessive problems with concentration, loss of interest in activities, panic attacks three to four times a week, and irritability and anger with co-workers.  The readjustment counseling therapist determined that the Veteran's PTSD was manifested by severe symptoms and that he had major impairment in several areas, to include work, judgment, thinking, and mood.  

In November 2010, the Veteran stated that it was very difficult to do work, take care of things at home, and get along with other people.  He also endorsed moderate difficulty concentrating, irritability and angry outbursts, and that he felt distant and cut off from other people.

In August 2011, the Veteran stated he that he had 3 panic attacks at work and consequently had to leave work.  This in turn created increased anxiety.  

In June 2012, the Veteran's doctor encouraged the Veteran to attend a 5 to 6 day inpatient program at the VA health facility for his PTSD symptoms.  At that time, it was noted that the Veteran's PTSD was chronic and severe.  The Vet Center counselor also encouraged him to go to the program to stabilize and stop self-medicating.  

The Veteran testified at a hearing in July 2012 and endorsed symptoms such as nightmares, daily panic attacks, and problems with concentration.  The Veteran also endorsed having suicidal and homicidal ideations often, but explained that he did not have a plan nor intent to carry out a plan.  Although the Veteran stated that he had hallucinations, he described the situations as when he felt like something came up behind him, but when he looked, there was nothing there.  He indicated that those experiences occurred once or twice a week.   

He also described having problems with his wife because he was more withdrawn and they did not have a physical relationship.  He explained that he had no social life anymore, but did state that he had a good relationship with his sons.  In regard to the Veteran's occupation, he testified that he would sometimes call out of work or leave early because of panic attacks.  

The Veteran was afforded a VA examination in August 2013.  The examiner reported that the Veteran experienced occupational and social impairment with reduced reliability and productivity and rendered a GAF score of 50, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

As to social impairment, the Veteran reported that he was married with two children.  He stated that his wife worried about him because she believed that he was "not right."  He explained that they argued from time to time, but they generally stayed out of each other's way.  He also indicated that his wife, "is afraid of [him], that [he] might hit her, because [he] get[s] mad fairly quickly."  He denied that he ever abused her.  He also stated that he spent a fair amount of time with his older son, but not as much with the younger.  As to his friends, he explained that he did not see friends often because he did not want to spend time with people.  

As to occupational impairment, he reported problems at work with the warden because they had a disagreement.  He also indicated that he missed a lot of work in the past few years.  He explained that he used to love the job, but now he didn't care anymore.  He did not report any significant problems with coworkers.  
As to the Veteran's symptoms, he endorsed increasing social isolation; decreased motivation and attention; problems with memory and attention; worrying throughout most of the day; having feelings of doom and hopeless; and occasional suicidal ideations, but without plan or intent because he stated that his grandchildren were too important to him.  He also reported that he was tearful every day and stated that it was easier to be irritable than tearful.  

The examiner described the Veteran as casually dressed with good hygiene; his affect was normal with depressed mood; his speech was normal rate and rhythm, but he whispered; his thought process was slow, but without delusion or psychotic content; and he was oriented, but exhibited some mild memory and attention problems.  The examiner also noted that the Veteran could not maintain eye contact without becoming tearful.  

The Board notes that the Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411 prior to August 26, 2013, and a 50 percent rating beginning on that date.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After a careful review of the evidence in light of the applicable rating criteria, the Board finds that the Veteran's symptoms have more closely resembled that of occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideations, near-continuous panic, impaired impulse control, and an inability to establish and maintain effective relationships.  In this regard, the Board points out that the Veteran's symptoms have not substantially changed throughout the appeal period and therefore a staged rating is not appropriate.  

The Vet Center counselors routinely described the Veteran's symptoms as severe and chronic.  Specifically, in October 2010, the counselor determined that the Veteran had major impairment in several areas such as work, judgment, thinking, and mood.  In January 2012, the Veteran was encouraged to seek treatment at a 5 to 6 day inpatient program for his severe PTSD symptoms.  Furthermore, the August 2013 VA examiner rendered a GAF score of 50, which, as noted above, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Of note, the Veteran also testified and routinely endorsed that he often had suicidal and homicidal ideations.  He further stated that he was tearful every day to the extent that the examiner reported that the Veteran could not make eye contact without becoming tearful.  

In regard to occupational impairment, the Veteran worked at the correctional facility for over 20 years.  However, the Veteran experienced decreased concentration, motivation, and work performance.  His employees submitted statements that reiterated that the Veteran had decreased work performance, impaired memory, panic attacks, and difficulty performing his job.  The Veteran also stated that he had to leave work on multiple occasions and call out of work due to his panic attacks.  

As to his social functioning, the Veteran stated that he stopped socializing with friends and had decreased enjoyment out of activities.  Although the Veteran was married and got along well with his sons and grandchildren, at the August 2013 VA examination, the Veteran stated that he his wife stayed out of each other's way and that his wife was afraid of him and feared that he would hurt her.  

As such, the Board finds that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood and an inability to establish and maintain effective relationships.  A 70 percent rating is therefore warranted for the entire period on appeal.  

As to whether the Veteran is entitled to a rating in excess of 70 percent, the evidence reflects that the Veteran has had not had the overall impairment required by the criteria for the assignment of a 100 percent rating.  

Although the Veteran endorsed hallucinations and delusions in August 2007 and at the hearing in July 2012, he did not indicate that they were persistent and it was unclear whether what he described were actual hallucinations.  Furthermore, the evidence does not reflect that the Veteran had gross impairment in thought processes or communication, grossly inappropriate behavior, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or that he was in a persistent danger of hurting himself or others.

Moreover, the Veteran has worked for over 20 years in a management position at a correctional facility, and although the Veteran indicated that he and his wife had problems, he has been married for over 20 years and has social contact with his sons and grandchildren.  It therefore cannot be said that the service-connected disability picture meets the criteria for a 100 percent rating on a schedular basis.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.  As indicated, the criteria include both the factors listed as symptoms, along with the overall impairment caused by these symptoms.  The Board therefore finds that all of the symptoms of the Veteran's PTSD are contemplated by the applicable criteria.  Accordingly, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for consideration of an extraschedular rating for PTSD is therefore not warranted. 38 C.F.R. § 3.321(b)(1).

Finally, the evidence reflects that the Veteran is working full-time.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

An increased rating of 70 percent for PTSD is granted, subject to the regulations governing the payment of VA monetary benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


